FILED
                                                                         Jul 07 2020, 8:29 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Sean P. Hilgendorf                                         Curtis T. Hill, Jr.
      South Bend, Indiana                                        Attorney General

                                                                 Tina L. Mann
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Takisha Monique Jacobs,                                    July 7, 2020
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 20A-CR-277
              v.                                                 Appeal from the St. Joseph
                                                                 Superior Court
      State of Indiana,                                          The Honorable Jane Woodward
      Appellee-Plaintiff                                         Miller, Judge
                                                                 Trial Court Cause No.
                                                                 71D01-1802-F5-28



      Crone, Judge.


                                               Case Summary
[1]   Takisha Monique Jacobs appeals her conviction for level 5 felony assisting a

      criminal, arguing that it is unsupported by sufficient evidence. Finding the

      evidence sufficient, we affirm.


      Court of Appeals of Indiana | Opinion 20A-CR-277| July 7, 2020                             Page 1 of 10
                                  Facts and Procedural History
[2]   The facts that support Jacobs’s conviction show that on January 18, 2018, at

      8:03 p.m., police were dispatched to the intersection of Clover and Hildreth

      Streets in South Bend to investigate a report of possible shots fired. Police

      found a red car lying on its side on Hildreth Street with Tysiona Crawford

      unresponsive inside. She had been shot and killed.


[3]   Police immediately began an investigation of Crawford’s murder, and her

      boyfriend Rahim Brumfield became a person of interest. Brumfield’s mother,

      Kickey Anderson, lived on Clover Street a few blocks away from where

      Crawford’s body was found. Anderson and Jacobs are good friends, and

      Jacobs is Brumfield’s godmother. Around 11:00 p.m. that evening, Jacobs

      received a phone call and went to Anderson’s house. When Jacobs arrived, the

      police were already there talking to Anderson. Police were unable to locate

      Brumfield that evening.


[4]   The following day, Jacobs and Anderson were in frequent communication, and

      at some point, Anderson and Brumfield went to Jacobs’s house. The three later

      went to the Metro Homicide Unit to talk to police. When they arrived, the

      police did not ask to speak to Jacobs; they did not even know who she was.

      However, Jacobs told police that she had information about Brumfield’s

      whereabouts the previous evening. At about 7:00 p.m., Detective Gery Mullins

      interviewed Jacobs. Jacobs explained to Detective Mullins that the previous

      evening, she was driving to Anderson’s house, and she saw Crawford in her red

      car with Brumfield near Clover and Ruskin Streets. Jacobs told Detective
      Court of Appeals of Indiana | Opinion 20A-CR-277| July 7, 2020           Page 2 of 10
      Mullins that she greeted Crawford and that Brumfield exited the passenger side

      of the red car and asked Jacobs for a ride. Jacobs said that she agreed to give

      Brumfield a ride and took him to Park Jefferson Apartments, where one of

      Brumfield’s friends lived. She said that after she dropped him off, she drove

      home. She repeatedly stated that she did not remember exactly when she saw

      Brumfield and Crawford and gave Brumfield a ride, but that it was dark and it

      was not at sunset. Sunset occurred about 5:45 p.m. Tr. Vol. 1 at 57.


[5]   As part of the murder investigation, Detective Timothy Wiley began creating a

      timeline of the events based on Jacobs’s statements. The investigation revealed

      that on January 18, Jacobs was at work at Jackson-Hewitt Tax Service in

      Elkhart from 1:04 p.m. until 6:24 p.m. State’s Ex. 8. Phone records show that

      she received a phone call at 6:23 p.m. and was in Elkhart. State’s Ex. 21. In

      addition, Jacobs was in class at Ivy Tech in South Bend from about 7:00 p.m.

      until about 9:00 p.m. Tr. Vol. 1 at 82. Phone records indicated that Jacobs

      received a phone call at 8:48 p.m. and that she was at Ivy Tech. State’s Ex. 23.

      Thirty-five minutes elapsed between the time Jacobs left Jackson-Hewitt and

      when she started class at Ivy Tech. However, based on Google Maps, it would

      have taken forty-eight minutes for a person to drive from Jackson-Hewitt to the

      place where Jacobs said that she picked up Brumfield, to Park Jefferson, and

      then to Ivy Tech. Tr. Vol. 1 at 134-35. Detective Wiley determined that

      Jacobs’s statement that she picked up Brumfield and took him to Park Jefferson

      was not credible and that investigating her statement had slowed down the

      investigation into Crawford’s murder. Id. at 136-37.


      Court of Appeals of Indiana | Opinion 20A-CR-277| July 7, 2020           Page 3 of 10
[6]   The State charged Jacobs with level 5 felony assisting a criminal. A jury found

      her guilty as charged. The trial court sentenced her to four years, all suspended,

      and placed her on probation for three years. This appeal ensued.


                                      Discussion and Decision
[7]   Jacobs challenges the sufficiency of the evidence supporting her conviction. In

      reviewing a claim of insufficient evidence, we do not reweigh the evidence or

      judge the credibility of witnesses, and we consider only the evidence that

      supports the judgment and the reasonable inferences arising therefrom. Bailey v.

      State, 907 N.E.2d 1003, 1005 (Ind. 2009). It is “not necessary that the evidence

      ‘overcome every reasonable hypothesis of innocence.’” Drane v. State, 867
N.E.2d 144, 147 (Ind. 2007) (quoting Moore v. State, 652 N.E.2d 53, 55 (Ind.

      1995)). “We will affirm if there is substantial evidence of probative value such

      that a reasonable trier of fact could have concluded the defendant was guilty

      beyond a reasonable doubt.” Bailey, 907 N.E.2d at 1005.


[8]   Jacobs was charged with and convicted of level 5 felony assisting a criminal,

      which is defined in Indiana Code Section 35-44.1-2-5 as follows:


              (a) A person not standing in the relation of parent, child, or
              spouse to another person who has committed a crime or is a
              fugitive from justice who, with intent to hinder the apprehension
              or punishment of the other person, harbors, conceals, or
              otherwise assists the person commits assisting a criminal, a Class
              A misdemeanor. However, the offense is:


                       …


      Court of Appeals of Indiana | Opinion 20A-CR-277| July 7, 2020           Page 4 of 10
                       (2) a Level 5 felony, if the person assisted has committed
                       murder or has committed a Class A felony before July 1,
                       2014, or a Level 1 or Level 2 felony after June 30, 2014, or
                       if the assistance was providing a deadly weapon.


              (b) It is not a defense to a prosecution under this section that the
              person assisted:


                       (1) has not been prosecuted for the offense;


                       (2) has not been convicted of the offense; or


                       (3) has been acquitted of the offense by reason of insanity.


              However, the acquittal of the person assisted for other reasons
              may be a defense.


[9]   “[T]he assisting a criminal statute was intended to apply to people who did not

      actively participate in the crime itself, but who did assist a criminal after he or

      she committed a crime.” Hauk v. State, 729 N.E.2d 994, 999 (Ind. 2000). To

      convict a person for assisting a criminal, the State is not required to prove that

      the person who was assisted was prosecuted for and convicted of the crime. See

      Gulbranson v. State, 953 N.E.2d 533, 536 (Ind. Ct. App. 2011) (noting that prior

      version of statute was amended in 2009 to add subsection (b)). “The only

      mental element the State must prove in order to support a conviction for

      assisting a criminal is intent to hinder the assisted party’s apprehension or

      punishment, regardless of whether the crime is charged as misdemeanor or a

      felony.” Jones v. State, 22 N.E.3d 877, 881 (Ind. Ct. App. 2014). To prove


      Court of Appeals of Indiana | Opinion 20A-CR-277| July 7, 2020                  Page 5 of 10
       intent to hinder the assisted party’s apprehension or punishment, the State is

       required to prove that the assisting party had reason to believe that the assisted

       person was subject to apprehension or punishment. Id. Proof of such intent

       may be established by circumstantial evidence. See id. (concluding that jury

       could infer from circumstances that defendant acted with intent to hinder

       assisted person’s apprehension or punishment). However, “[t]he statute

       contains no requirement that the person assisting the criminal have knowledge

       of the level or type of felony the assisted person has committed, or that a felony

       has been committed at all.” Id. at 880. For purposes of the assisting criminal

       statute, harbor means “to shelter, to give refuge, to lodge, care for and protect”;

       conceal means “to hide, secrete, to keep out of sight, or prevent the discovery

       of”; and assist “contemplates some positive, affirmative act intended to help or

       aid someone to escape arrest, capture or punishment.” Clements v. State, 808
N.E.2d 198, 200 (Ind. Ct. App. 2004) (quoting Dennis v. State, 230 Ind. 210,

       217, 102 N.E.2d 650, 653-54 (1952)). 1


[10]   Here, to convict Jacobs of level 5 felony assisting a criminal, the State was

       required to prove beyond a reasonable doubt that she, a person who is not a

       parent, child, or spouse of Brumfield, harbored, concealed, or otherwise

       assisted Brumfield, who had committed the crime of murder or was a fugitive

       from justice, with the intent to hinder his apprehension or punishment.



       1
         We have modified these definitions to omit language stating that the assisted person is guilty of a felony
       because the statute has been amended and the State is no longer required to prove that the assisted person
       was convicted of the crime. See Gulbranson, 953 N.E.2d at 536.

       Court of Appeals of Indiana | Opinion 20A-CR-277| July 7, 2020                                     Page 6 of 10
       Appellant’s App. Vol. 2 at 181; Ind. Code § 35-44.1-2-5(a)(2). There is no

       dispute that Jacobs is not Brumfield’s parent, child, or spouse, or that Brumfield

       committed murder. 2 Jacobs contends that there was no evidence that she was

       harboring or concealing Brumfield and no evidence that she was intending to

       hinder his apprehension. Therefore, according to Jacobs, her conviction could

       rest only upon a sufficient showing that she “otherwise assisted” Brumfield with

       the intent to hinder his punishment. Specifically, she asserts,


                 The State’s case is premised on the fact that since the evidence
                 presented at trial shows that Jacobs’ statement to the police is
                 unlikely to be true and therefore she lied to the police to assist
                 [Brumfield]. That ignores the fact that even if Jacobs was lying
                 her statement did not on its face assist [Brumfield] and in fact did
                 quite the opposite in that she put [him] and Crawford together on
                 the day in question and also does not give Brumfield any alibi for
                 any specific time.


       Appellant’s Br. at 9. We disagree.


[11]   The evidence shows that Crawford was shot and killed around 8:00 p.m.

       Around 11:00 p.m., Jacobs went to Anderson’s home while the police were

       there looking for Brumfield. However, there is no evidence that Jacobs told

       police that she had seen Brumfield with Crawford that evening and had driven

       Brumfield to Park Jefferson. The following day, Anderson and Brumfield went

       to Jacobs’s home. Together, they went to the police department, at which time




       2
           The parties stipulated to the fact that Brumfield was convicted of Crawford’s murder.


       Court of Appeals of Indiana | Opinion 20A-CR-277| July 7, 2020                              Page 7 of 10
       Jacobs told police that she had information regarding Brumfield’s whereabouts

       the previous evening. Although she did not provide police with a specific time,

       she said that she saw Brumfield with Crawford when it was dark and took

       Brumfield to Park Jefferson. She specifically told Detective Mullins that it was

       not at sunset. State’s Ex. 7 at 21: 30. Sunset on January 18, 2018, was

       approximately 5:45 p.m. So, based on Jacobs’s statement, sometime after the

       sun had fully set and it was dark, she saw Brumfield and Crawford and took

       Brumfield to Park Jefferson. If this were true, it would arguably support a

       reasonable inference that Brumfield was not with Crawford when she was

       murdered.


[12]   However, evidence was presented to support a reasonable inference that Jacobs

       lied to police. Although she told Detective Mullins that she went home after

       she dropped off Brumfield, she was actually in a class at Ivy Tech from about

       7:00 to about 9:00 p.m. In addition, she was at work in Elkhart until 6:24 p.m.

       There was only about thirty-five minutes between the time she left work and the

       time her class started. Google Maps indicated that if she had left work, picked

       up Brumfield, driven him to Park Jefferson, and then driven to Ivy Tech, it

       would have taken forty-eight minutes. The forty-eight minutes does not

       account for the wintry driving conditions on that date. From all this evidence,

       a reasonable jury could infer that Jacobs, Brumfield, and Anderson formulated

       a story at Jacobs’s house before they went to the police station and that Jacobs

       lied to Detective Mullins to establish that Brumfield left Crawford while she

       was still alive and was not with Crawford when she was murdered. In other


       Court of Appeals of Indiana | Opinion 20A-CR-277| July 7, 2020            Page 8 of 10
       words, the evidence supports a reasonable inference that Jacobs lied to help

       Brumfield avoid punishment by providing him with a false alibi. We conclude

       that the State presented sufficient evidence that Jacobs assisted Brumfield with

       the intent to hinder his punishment and therefore affirm her conviction for level

       5 felony assisting a criminal.


[13]   Because Jacobs’s assistance to Brumfield involved lying to police, as a final

       matter we briefly consider the crime of false informing. As relevant to the

       circumstances of this case, a person commits class B misdemeanor false

       informing by giving false information, knowing the information to be false, in

       the official investigation of the commission of a crime. Ind. Code § 35-44.1-2-

       3(d). “However, the offense is a class A misdemeanor if it substantially hinders

       any law enforcement process or if it results in harm to another person.” Id.

       The main distinction between assisting a criminal, where such assistance

       involves lying to the police, and false informing is that, in addition to giving

       false information knowing it to be false, assisting a criminal requires intent to

       hinder the apprehension or punishment of a person who has committed a

       crime. Here, there was certainly sufficient proof that Jacobs committed false

       informing. Based on the evidence supporting her intent to hinder Brumfield’s

       punishment, she was properly charged with and convicted of assisting a

       criminal. 3




       3
         The offense of obstruction of justice is substantially different from that of assisting a criminal. Obstruction
       of justice involves the knowing or intentional inducement, “by threat, coercion, false statement, or offer of

       Court of Appeals of Indiana | Opinion 20A-CR-277| July 7, 2020                                       Page 9 of 10
[14]   Affirmed.


       Bailey, J., and Altice, J., concur.




       goods, services, or anything of value, [of] a witness or informant in an official proceeding or investigation to
       … withhold or unreasonably delay … producing any testimony, information, document or thing.” Ind. Code
       § 35-44.1-2-2(a)(1).

       Court of Appeals of Indiana | Opinion 20A-CR-277| July 7, 2020                                    Page 10 of 10